Citation Nr: 1422896	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in January 2009, June 2010, May 2011 and August 2012 and remanded for additional development.

In a March 2013 decision, the Board denied the benefits sought on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Joint Motion, a September 2012 VA examination is inadequate.  The Board remanded the Veteran's claim several times for an adequate opinion.  In the August 2012 remand directive, the Board specifically noted that the examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  In the September 2012 opinion, the VA examiner opined that, "Based on the patient's previous job as a postal [worker] and having to ambulate and walk long periods of time, it is highly unlikely he would be able to perform this type physical labor . . . It is reasonable to say that he is employable and could obtain and sustain gainful employment in a sedentary job but is highly likely to be able to perform any physical labor."  The VA examiner did not explain why it was reasonable that the Veteran could do sedentary work.  Additionally, the VA examiner did not elicit from the Veteran and record a full work and educational history, as requested in the August 2012 remand directive.  Consequently, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities (including low back train and nerve impairment of the bilateral lower extremities) makes the Veteran unemployable.

All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities.  

Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (chronic low back strain and nerve impairment of the bilateral lower extremities), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



